10-1450-ag
    Jiang v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A097 512 139
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of April, two thousand twelve.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
                 Circuit Judges.
    _______________________________________

    JING BIN JIANG,
             Petitioner,

                      v.                                   10-1450-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, UNITED STATES DEPARTMENT OF
    JUSTICE, IMMIGRATION & NATURALIZATION SERVICE,
              Respondents.
    _______________________________________

    FOR PETITIONER:               Jing Bin Jiang, pro se, Brooklyn,
                                  NY.

    FOR RESPONDENTS:              Tony West, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Erik M. Fagley,
                                  Paralegal Specialist; Jessica R. C.
                                  Malloy, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Jing Bin Jiang, a native and citizen of the People’s

Republic of China, seeks review of a March 22, 2010 order of

the BIA affirming the February 4, 2008 decision of

Immigration Judge (“IJ”) Sandy K. Hom, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Jing

Bin Jiang, No. A097 512 139 (B.I.A. Mar. 22, 2010), aff’g

No. A097 512 139 (Immig. Ct. N.Y. City Feb. 4, 2008).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA decision, and

assume Jiang’s credibility.   See Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

applicable standards of review are well-established.     See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    Economic harm may constitute persecution; however, “an

applicant for asylum must demonstrate a severe economic


                              2
disadvantage.”     Matter of T-Z-, 24 I. & N. Dec. 163, 173

(BIA 2007) (internal quotation marks omitted).     At a

minimum, Jiang would need to demonstrate the “deliberate

imposition of a substantial economic disadvantage” in order

to show that the economic harm he suffered rose to the level

of persecution.     See Guan Shan Liao v. U.S. Dep’t of

Justice, 293 F.3d 61, 67 (2d Cir. 2002).     The disadvantages

to which Jiang testified included paying extra fees and

higher tuition costs for his education, having to

discontinue his education after junior high school due to

financial constraints, and having difficulty obtaining a

high paying job.    He additionally stated that his mother had

a difficult time supporting the family because of the fines

assessed against her.    These economic difficulties do not

“involve noticeably more than mere loss of social advantages

or physical comforts.”     See Matter of T-Z-, 24 I. & N. Dec.

at 173; see also Guan Shan Liao, 293 F.3d at 67.

    Furthermore, as noted by the BIA, Jiang has not

presented any evidence, such as country reports, to explain

“how his form of educational and financial hardships rose to

the level of persecution, nor has he compared his level of

education or economic opportunities to others in the same


                                3
region or province in China” in order to make possible an

assessment of his degree of economic disadvantage.      See Guan

Shan Liao, 293 F.3d at 67 (concluding that the agency

reasonably determined that petitioner failed to demonstrate

economic persecution where he did not present testimony or

other evidence of his income in China, his net worth at the

time of the fine, or any other facts that would make it

possible to evaluate his personal financial circumstances in

relation to the fine).     Accordingly, as the agency

concluded, Jiang failed to demonstrate that he was subject

to economic persecution.

    Because the agency reasonably concluded that Jiang did

not establish past persecution, he is not entitled to a

presumption of future persecution.     See 8 C.F.R.

§ 1208.16(b)(1); Ramsameachire v. Ashcroft, 357 F.3d 169,

178 (2d Cir. 2004).   Thus, because Jiang did not demonstrate

past economic persecution, or a separate well-founded fear

of future persecution, the BIA did not err in denying his

application for asylum.     See 8 C.F.R. § 1208.13(b)(1), (2);

Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

Furthermore, because Jiang was unable to show the objective

likelihood of persecution needed to make out an asylum


                                4
claim, he was necessarily unable to meet the higher standard

required to succeed on a claim for withholding of removal.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006);

Gomez v. INS, 947 F.2d 660, 665 (2d Cir. 1991).   Finally,

the issues decided by this Court in its February 2007 Order

are not subject to relitigation.   See Bank of New York v.

First Millennium, Inc., 607 F.3d 905, 918 (2d Cir. 2010)

(“Otherwise known as res judicata, claim preclusion bars a

subsequent action - involving either the same plaintiffs or

parties in privity with those plaintiffs - from asserting

claims that were, or could have been, raised in a prior

action that resulted in an adjudication on the merits.”);

see also Parklane Hosiery Co. v. Shore, 439 U.S. 322, 327

(1979).   Accordingly, Jiang is barred from relitigating his

claims for asylum, withholding of removal, and protection

under CAT because of his parents’ alleged mistreatment,

China’s coercive family planning measures, or his illegal

departure.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5